United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-20228
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

VIDAL MATEO, also known as Luis Feliciano

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-521-1
                      --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Vidal Mateo appeals his conviction for conspiracy to possess

with intent to distribute five kilograms or more of cocaine,

possession with intent to distribute more than five kilograms

of cocaine, and possession with intent to distribute more than

500 grams of cocaine.   He argues that the district court abused

its discretion by allowing the testimony of eight Government

witnesses in light of the fact that the prosecutor failed to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20228
                                 -2-

comply with discovery provisions contained in FED. R. CRIM.

PROC. 16.   He further argues that the cumulative effect of the

alleged errors warrants reversal.

     Our review of the record discloses no errors that warrant

reversal.   See United States v. Doucette, 979 F.2d 1042, 1044-45

(5th Cir. 1992).   Because Mateo has shown no error, his

cumulative-error contention is without merit.    See United States

v. Neal, 27 F.3d 1035, 1052 (5th Cir. 1994).    Accordingly,

Mateo’s conviction is AFFIRMED.